DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 05/10/2019 and 07/31/2020 have been considered by the examiner.

Election/Restrictions

Applicant's election with traverse of Group l, a method for fabricating a composite part using a 3D printing machine, Claims 1-14, in the reply filed on 01/29/2021 is acknowledged. The traversal is on the ground(s) that:
“It is unclear what the Examiner means by “sequentially depositing each part layer for forming the part.” All 3D printing methods and apparatuses sequentially deposit each part layer, and certainly the method of Group I does also” (Remarks, pg 2), and “the Examiner cannot rely on requirement (B) for establishing a serious burden because there is no evidence of separate inventive effort by the inventors. Applicant submits that the Examiner cannot rely on requirement (C) for establishing a serious burden because no way possible that one of Group I or II can be searched in a manner that is not likely to result in finding pertinent art to the other Group I or II. Further, the Examiner has not identified any different search classes, subclasses, electronic resources, search queries, fields of search, etc. between the inventions of Groups I and II, so there has not been “an appropriate explanation” for Requirement (C).” (Remarks, pg 3-4)
These are not found persuasive because:
Firstly, in the Restriction requirement filed on 01/11/2021 Examiner meant that means for forming the part in Invention ll can be used to perform sequentially depositing a plurality of filaments to form each layer. That is, the apparatus as claimed can be used to practice another and materially different process, therefore the inventions are distinct.
Secondly, even though Claim 15 recites means for forming the part which performs the process of Invention l, without any structure which makes the apparatus in Invention ll necessarily perform the process of Invention l, the operation recited in claim 15 would be merely an intended use since a 3D printer in the art is capable of depositing a plurality of filaments sequentially or non-sequentially. Therefore, each invention has attained recognition in the art as a separate subject for inventive effort. Furthermore, Examiner has identified separate fields of search in the Restriction requirement filed on 01/11/2021. Therefore, the restriction meets the requirements in MPEP 808 (808.01 and 808.02 (A)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections

Claim 2 is objected to because of the following informalities: Applicant has been advised to replace “a support structure” in lines 1-3 with – the support structure --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the support structure” in line 4. There is insufficient antecedent basis for this limitation in the claim.
The remaining dependent claims 2-9 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 1.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Touma (US 2017/0368758-of record).

With respect to claim 1, Touma teaches a method for fabricating a composite part (“A shaping procedure of the shaped object S”, Pa [0072] and Fig. 8) using a 3D printing machine (“a 3D printer 100”, Pa [0043]), said method comprising 

wherein depositing each part layer includes non-sequentially depositing one set of a plurality of filaments so that a gap is formed between the filaments (“in the first layer, as shown in FIG. 8(a), the resin materials R1 are formed with the X direction as their longitudinal direction, with an arrangement pitch of substantially 1:1.”, Pa [0072]) and then depositing any number of additional sets of filaments so that each adjacent pair of filaments in each additional set of filaments are non-sequentially deposited (“Then, as shown in FIG. 8(b), the resin materials R2 are similarly formed with an arrangement pitch of substantially 1:1, so as to fill gaps of the resin materials R1.”, Pa [0073]).

With respect to claim 4, Touma as applied to claim 1 above further teaches that forming the part includes depositing a first set of a plurality of filaments for each layer that are spaced apart from each other so that a gap is formed between each adjacent pair of the filaments in the first set that is about a width of the filament (“in the first layer, as shown in FIG. 8(a), the resin materials R1 are formed with the X direction as their longitudinal direction, with an arrangement pitch of substantially 1:1.”, Pa [0072]) and depositing a second set of a plurality of filaments for each layer that provides a filament 

With respect to claim 5, Touma as applied to claim 4 above further teaches that depositing a first set of a plurality of filaments for each layer includes depositing odd-numbered filaments (Fig. 8 (a) shows that the material R1 is deposited on the first, third, fifth, seventh and ninth rows.) and depositing a second set of a plurality of filaments for each layer includes depositing even-numbered filaments (Fig. 8 (b) shows that the material R2 is deposited on the second, forth, sixth, and eighth rows.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Touma (US 2017/0368758-of record) as applied to claim 1 above, and further in view of Mark (US 2017/0173868-of record).

With respect to claim 2, Touma as applied to claim 1 above teaches depositing the layers on the support structure (“shaping stage 13”, Pa [0048]), but is silent to providing a support structure that the filaments are deposited on, wherein providing a support structure includes depositing consecutive support structure layers having rows of filaments made of a support structure material from the machine on a build-plate.
In the same field of endeavor, 3D printing, Mark teaches that after the matrix material or polymer 4, 4a is substantially melted, the continuous core reinforced 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Touma with the teachings of Mark such that the one would form a support structure by depositing consecutive layers with a support material on the shaping stage and then form the part on the support structure in order to raise the part relative to the shaping stage.

 With respect to claim 3, Mark as applied in the combination regarding claim 2 above further teaches that the support structure layers include filaments that have a pure polymer (“the support material may include, a soluble material (e.g., a polymer)”, Pa [0122])).

With respect to claims 6 and 9, Touma as applied to claim 1 above further teaches that the filaments in the part layers include resins and fillers (Pa [0053]), but does not specifically teach that the filaments include continuous fibers (Claim 6) and/or a chopped or discontinuous fibers (Claim 9) combined with a polymer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Touma with the teachings of Mark such that the one would substitute Mark’s continuous/random fiber reinforced composite filament, comprising a matrix material (polymer), a plurality of axial fiber strands extending substantially continuously within the matrix material, and a multiplicity of short chopped fiber rods, for Touma’s filament for the purpose of orienting fiber during additive manufacturing to anisotropically improve properties of the finished part. 

With respect to claim 7, Mark as applied in the combination regarding claim 6 above further teaches that the continuous fibers are continuous carbon fibers (Pa [0056]).

With respect to claim 8, Mark as applied in the combination regarding claim 6 above further teaches that the continuous fibers are continuous glass fibers (Pa [0056]).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Touma (US 2017/0368758-of record) in view of Mark (US 2017/0173868-of record).

With respect to claim 10, Touma teaches a method for fabricating a composite part (“A shaping procedure of the shaped object S”, Pa [0072] and Fig. 8) using a 3D printing machine (“a 3D printer 100”, Pa [0043]), said method comprising 
forming the part (“the shaped object S”) by depositing consecutive part layers including rows of filaments made of a part material from the machine on a build-plate (“The shaping stage 13 is a platform on which a shaped object S is placed, and is a platform where a thermoplastic resin discharged from a later-mentioned shaping head is deposited.”, Pa [0048]; “The thermoplastic resin that will be a material of the shaped object S is a string-shaped resin (filaments 38A, 38B)”, Pa [0052]), 
wherein depositing each part layer includes depositing a first set of a plurality of filaments for each layer that are spaced apart from each other so that a gap is formed between each adjacent pair of the filaments in the first set that is about a width of the filament (“in the first layer, as shown in FIG. 8(a), the resin materials R1 are formed with the X direction as their longitudinal direction, with an arrangement pitch of substantially 1:1.”, Pa [0072]) and depositing a second set of a plurality of filaments for each layer that provides a filament in each gap between the filaments in the first set (“Then, as shown in FIG. 8(b), the resin materials R2 are similarly formed with an arrangement pitch of substantially 1:1, so as to fill gaps of the resin materials R1.”, Pa [0073]).\


In the same field of endeavor, 3D printing, Mark teaches that after the matrix material or polymer 4, 4a is substantially melted, the continuous core reinforced filament 2 is applied onto a build platen 16 to build successive layers 14 to form a three dimensional structure (Pa [0054] and Fig. 1B), and a support material 1340 is added to raise the part relative to a build platen (Pa [0102] and Fig. 4C), and further teaches forming a first shape in a support material to form a support preform, e.g., using the structures of FIGS. 1A-1D, 2A-2H, and 3, and the printer may additively deposit continuous reinforcing fiber in a second shape following a contour of the support preform to form a continuous fiber reinforcement preform (Pa [0121]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Touma with the teachings of Mark such that the one would form a support structure by depositing consecutive layers with a support material on the shaping stage and then form the part on the support structure in order to raise the part relative to the shaping stage.

With respect to claim 11, Mark as applied in the combination regarding claim 10 above further teaches that the support structure layers include filaments that have a 

With respect to claim 12, Touma as applied to claim 10 above further teaches that depositing a first set of a plurality of filaments for each layer includes depositing odd-numbered filaments (Fig. 8 (a) shows that the material R1 is deposited on the first, third, fifth, seventh and ninth rows.) and depositing a second set of a plurality of filaments for each layer includes depositing even-numbered filaments (Fig. 8 (b) shows that the material R2 is deposited on the second, forth, sixth, eighth rows.).

With respect to claims 13 and 14, Touma as applied to claim 10 above further teaches that the filaments in the part layers include resins and fillers (Pa [0053]), but does not specifically teach that the filaments include continuous fibers (Claim 6) and/or a chopped or discontinuous fibers (Claim 9) combined with a polymer.
In the same field of endeavor, 3D printing, Mark teaches that manufacturing a part may include supplying a continuous/random fiber reinforced composite filament including a matrix material (e.g., polymer), a plurality of axial fiber strands extending substantially continuously within the matrix material, and a multiplicity of short chopped fiber rods between 0.2-10 mm long dispersed throughout the matrix material (Pa [0006] and [0067]) for orienting fiber during additive manufacturing to anisotropically improve properties of the finished part (Pa [0005]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Touma with the teachings of Mark such 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/YUNJU KIM/Examiner, Art Unit 1742